            Case 3:19-md-02913-WHO Document 1058 Filed 10/15/20 Page 1 of 6



 1                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2

 3
      IN RE: JUUL LABS, INC., MARKETING SALES                   3:19-md-02913 (WHO)
 4    PRACTICE AND PRODUCTS LIABILITY
      LITIGATION
 5                                                              Hon. William H. Orrick
      This Document Relates to All Plaintiffs Identified in
 6    Exhibit A
 7

 8      JLI’S NOTICE OF MOTION TO DISMISS WITHOUT PREJUDICE FOR FAILURE TO
            SUBMIT DISCOVERY REQUIRED BY CASE MANAGEMENT ORDER NO. 8
 9

10          PLEASE TAKE NOTICE that on November 20, 2020, or as soon thereafter as this matter may

11   be heard, in Courtroom 2 of this Court, located at 450 Golden Gate Avenue, 17th Floor, San Francisco,

12   California, Defendant Juul Labs, Inc. (“JLI”) will and hereby does move for the Court to dismiss

13   without prejudice plaintiffs identified in Exhibit A to JLI’s Motion for failure to submit discovery

14   required by Case Management Order No. 8. The Motion is based on this Notice of Motion and the

15   following Motion to Dismiss.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         JLI’s Notice of Motion to Dismiss Without Prejudice
                                                                    For Failure to Submit Discovery Required
                                                                           By Case Management Order No. 8
           Case 3:19-md-02913-WHO Document 1058 Filed 10/15/20 Page 2 of 6



 1   Dated: October 15, 2020                 /s/ Renee D. Smith/
                                             Renee D. Smith
 2
                                             KIRKLAND & ELLIS LLP
 3                                           300 North LaSalle
                                             Chicago, IL 60654-3406
 4                                           Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200
 5                                           Renee.Smith@kirkland.com

 6
                                             Peter A. Farrell, P.C.
 7                                           KIRKLAND & ELLIS LLP
                                             1301 Pennsylvania Ave., N.W.
 8                                           Washington, DC 20004
                                             Telephone: (202) 389-5000
 9                                           Facsimile: (202) 389-5200
                                             Peter.farrell@kirkland.com
10
                                             Gregory P. Stone (SBN 78329)
11                                           gregory.stone@mto.com
                                             Bethany W. Kristovich (SBN 241891)
12                                           bethany.kristovich@mto.com
                                             John M. Gildersleeve (SBN 284618)
13                                           john.gildersleeve@mto.com
                                             MUNGER, TOLLES & OLSON LLP
14                                           350 South Grand Avenue, 50th Floor
                                             Los Angeles, CA 90071-3426
15                                           Telephone: (213) 683-9100
                                             Facsimile: (213) 687-3702
16
                                             Attorneys for Defendant Juul Labs, Inc.
17

18

19

20

21

22

23

24

25

26

27

28                                          2
                                            JLI’s Notice of Motion to Dismiss Without Prejudice
                                                       For Failure to Submit Discovery Required
                                                              By Case Management Order No. 8
            Case 3:19-md-02913-WHO Document 1058 Filed 10/15/20 Page 3 of 6



 1                                     CERTIFICATE OF SERVICE
 2
            I hereby certify that on October 15, 2020, I electronically served the foregoing Motion on all
 3
     counsel of record in this action using the CM/ECF system.
 4

 5                                                      /s/ Renee D. Smith
                                                        Renee D. Smith
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       JLI’s Notice of Motion to Dismiss Without Prejudice
                                                                  For Failure to Submit Discovery Required
                                                                         By Case Management Order No. 8
            Case 3:19-md-02913-WHO Document 1058 Filed 10/15/20 Page 4 of 6



 1                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2

 3
      IN RE: JUUL LABS, INC., MARKETING SALES                    3:19-md-02913 (WHO)
 4    PRACTICE AND PRODUCTS LIABILITY
      LITIGATION
 5                                                               Hon. William H. Orrick
      This Document Relates to All Plaintiffs Identified in
 6    Exhibit A
 7

 8         JLI’S MOTION TO DISMISS WITHOUT PREJUDICE FOR FAILURE TO SUBMIT
                  DISCOVERY REQUIRED BY CASE MANAGEMENT ORDER NO. 8
 9

10          Case Management Order (“CMO”) No. 8 requires that every plaintiff asserting a personal injury

11   or wrongful death claim in a case entered on the MDL 2913 docket submit a substantially complete

12   Plaintiff Fact Sheet (“PFS”) within 60 days after the complaint has been entered. (CMO No. 8 § 5 (Docket

13   No. 406).) Numerous plaintiffs did not comply.

14          Pursuant to Sections 5 and 12 of CMO No. 8, on September 14, 2020, JLI served counsel of record

15   for plaintiffs identified in Exhibit A with a Notice of Overdue Discovery (the “Notice”), identifying their

16   overdue discovery, and notifying them that their cases may be subject to dismissal for failure to comply

17   with the Court’s discovery orders. (Id. ¶ 12; Affidavit of Christina Sharkey (“Aff.”) ¶¶ 4-5.)

18          Plaintiffs identified in the Notice were required to submit a completed PFS on or before October

19   14, 2020, or risk having their claims dismissed. (CMO No. 8 ¶ 12.) None of the plaintiffs identified in

20   Exhibit A responded to the Notice, and none of the plaintiffs identified in Exhibit A have subsequently

21   produced a Plaintiff Fact Sheet. (Aff. ¶¶ 6-7.)

22          Pursuant to CMO No. 8, JLI hereby moves to dismiss, without prejudice, the claims of the plaintiffs

23   identified in Exhibit A who have not submitted a completed PFS. Pursuant to CMO No. 8, Plaintiffs

24   subject to the foregoing Motion must file a response no later than October 29, 2020, either (a) certifying

25   that the plaintiff has submitted a completed PFS or (b) opposing the Motion for other reasons.

26

27

28
                                                                    JLI’s Motion to Dismiss Without Prejudice
                                                                     For Failure to Submit Discovery Required
                                                                            By Case Management Order No. 8
           Case 3:19-md-02913-WHO Document 1058 Filed 10/15/20 Page 5 of 6



 1   Dated: October 15, 2020                 /s/ Renee D. Smith
                                             Renee D. Smith
 2
                                             KIRKLAND & ELLIS LLP
 3                                           300 North LaSalle
                                             Chicago, IL 60654-3406
 4                                           Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200
 5                                           Renee.Smith@kirkland.com

 6                                           Peter A. Farrell, P.C.
                                             KIRKLAND & ELLI LLP
 7                                           1301 Pennsylvania Ave., N.W.
                                             Washington, DC 20004
 8                                           Telephone: (202) 389-5000
                                             Facsimile: (202) 389-5200
 9                                           Peter.farrell@kirkland.com
10                                           Gregory P. Stone (SBN 78329)
                                             gregory.stone@mto.com
11                                           Bethany W. Kristovich (SBN 241891)
                                             bethany.kristovich@mto.com
12                                           John M. Gildersleeve (SBN 284618)
                                             john.gildersleeve@mto.com
13                                           MUNGER, TOLLES & OLSON LLP
                                             350 South Grand Avenue, 50th Floor
14                                           Los Angeles, CA 90071-3426
                                             Telephone: (213) 683-9100
15                                           Facsimile: (213) 687-3702
16                                           Attorneys for Defendant Juul Labs, Inc.
17

18

19

20

21

22

23

24

25

26

27

28
                                            2
                                                      JLI’s Motion to Dismiss Without Prejudice
                                                       For Failure to Submit Discovery Required
                                                              By Case Management Order No. 8
            Case 3:19-md-02913-WHO Document 1058 Filed 10/15/20 Page 6 of 6



 1                                     CERTIFICATE OF SERVICE
 2
            I hereby certify that on October 15, 2020, I electronically served the foregoing Motion on all
 3
     counsel of record in this action using the CM/ECF system.
 4

 5                                                      /s/ Renee D. Smith
                                                        Renee D. Smith
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
